NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4506-19

TOWNSHIP OF IRVINGTON,
a municipal corporation of
New Jersey,

          Plaintiff-Respondent,

v.

SCHEDULE #87, BLOCK 285,
LOT 7, ASSESSED TO
SENAT, JORAINE,
763 LYONS AVENUE,
IRVINGTON, NEW JERSEY
07111,

     Defendant-Appellant.
__________________________

                   Argued January 26, 2022 – Decided February 4, 2022

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Essex County, Docket No. F-
                   012379-19.

                   John O. Goins argued the cause for appellant (Goins &
                   Goins, LLC, attorneys; Donald C. Goins, on the brief).
            Keith A. Bonchi argued the cause for respondent
            (Goldenberg, Mackler, Sayegh, Mintz, Pfeffer, Bonchi
            & Gill, attorneys; Keith A. Bonchi, of counsel and on
            the brief; Elliot J. Almanza, on the brief).

PER CURIAM

      In this tax-foreclosure case, defendant appeals an order denying her

motion to vacate the February 3, 2020 final judgment by default entered in favor

of plaintiff. We affirm the order substantially for the reasons set forth in Judge

James R. Paganelli's comprehensive, written decision.

      Generally, the decision to vacate a default judgment under Rule 4:50-1

"lies within the sound discretion of the trial court, guided by principles o f

equity." Romero v. Gold Star Distrib., LLC, 468 N.J. Super. 274, 293 (App.

Div. 2021) (quoting Coryell, L.L.C. v. Curry, 391 N.J. Super. 72, 79 (App. Div.

2006)). "The trial court's judgment will be left undisturbed 'unless it represents

a clear abuse of discretion.'" Ibid. (quoting Hous. Auth. of Morristown v. Little,

135 N.J. 274, 283 (1994)). "The [c]ourt finds an abuse of discretion when a

decision is 'made without a rational explanation, inexplicably departed from

established policies, or rested on an impermissible basis.'" U.S. Bank Nat'l Ass'n

v. Guillaume, 209 N.J. 449, 467 (2012) (quoting Iliadis v. Wal-Mart Stores, Inc.,

191 N.J. 88, 123 (2007)).



                                                                            A-4506-19
                                        2
      On appeal, defendant argues the trial court erred in not vacating the final

judgment pursuant to Rule 4:50-1(f), asserting exceptional circumstances

existed and the equities in the case favor defendant. Judge Paganelli considered

these issues, and we discern no abuse of discretion in his decision.

      Affirmed.




                                                                           A-4506-19
                                        3